Exhibit 10.2

INVESTOR RIGHTS AGREEMENT

This INVESTOR RIGHTS AGREEMENT (this “Agreement”) is made and entered into as of
January [●], 2020 by and among Iterum Therapeutics Bermuda Limited, a company
formed under the laws of Bermuda (the “Company”), Iterum Therapeutics plc, an
Irish public limited company (“Iterum”), including as guarantor, Iterum
Therapeutics International Limited, a company formed under the laws of Ireland,
as guarantor, Iterum Therapeutics US Limited, a company formed under the laws of
Delaware, as guarantor, and Iterum Therapeutics US Holding Limited, a company
formed under the laws of Delaware, as guarantor (the guarantors other than
Iterum, collectively, the “Subsidiary Guarantors” and, together with Iterum, the
“Guarantors”) and the “Purchasers” named in that certain Securities Purchase
Agreement by and among the Company, the Guarantors and the Purchasers dated as
of January 16, 2020 (the “Purchase Agreement”). Capitalized terms used herein
have the respective meanings ascribed thereto in the Purchase Agreement unless
otherwise defined herein.

The parties hereby agree as follows:

1. Certain Definitions.

As used in this Agreement, the following terms shall have the following
meanings:

“Applicable Percentage” means, with respect to any person on any date of
determination, the quotient, expressed as a percentage, determined by dividing
(i) the number of Ordinary Shares owned (directly or indirectly) by such person
determined on a Fully Diluted Basis by (ii) the total number of Ordinary Shares
that are issued and outstanding determined on a Fully Diluted Basis.

“Board” means the board of directors of Iterum.

“Closing Date” means the date of the purchase and sale of Units consisting of
the Notes and the RLNs pursuant to the Purchase Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder.

“Exchange Shares” means Ordinary Shares issued or issuable upon the exchange of
the Notes pursuant to the terms thereof.

“Exempted Securities” means

(i) Ordinary Shares (or options or other rights to acquire Ordinary Shares or
securities convertible or exchangeable into or exercisable for Ordinary Shares)
issued pursuant to the Rights Offering;

(ii) Ordinary Shares (or options or other rights to acquire Ordinary Shares or
securities convertible or exchangeable into or exercisable for Ordinary Shares)
issued as a dividend or distribution on the Notes;



--------------------------------------------------------------------------------

(iii) Ordinary Shares (or options or other rights to acquire Ordinary Shares or
securities convertible or exchangeable into or exercisable for Ordinary Shares)
issued by reason of a dividend, stock split, split-up or other distribution of
Ordinary Shares, subject to compliance with the terms of the Indenture;

(iv) Ordinary Shares or options or other rights to acquire Ordinary Shares
issued to employees or directors of, or consultants or advisors to Iterum or any
of its Subsidiaries pursuant to a plan, agreement or arrangement approved by the
Board or an authorized committee thereof (including, for the avoidance of doubt
and without limitation, any Ordinary Shares or options or other rights to
acquire Ordinary Shares issued pursuant to Iterum’s 2015 Equity Incentive Plan
and 2018 Equity Incentive Plan and any inducement grants made by Iterum pursuant
to Nasdaq Listing Rule 5635(c)(4));

(v) Ordinary Shares (or options or other rights to acquire Ordinary Shares or
securities convertible or exchangeable into or exercisable for Ordinary Shares)
actually issued upon the exercise of options or other rights or upon the
conversion or exchange of securities convertible or exchangeable into Ordinary
Shares (including the Notes), in each case provided such issuance is pursuant to
the terms of such option, right or other security;

(vi) Ordinary Shares (or options or other rights to acquire Ordinary Shares or
securities convertible or exchangeable into or exercisable for Ordinary Shares)
issued to banks, equipment lessors or other financial institutions, or to real
property lessors, pursuant to a debt financing, equipment leasing or real
property leasing transaction;

(vii) Ordinary Shares (or options or other rights to acquire Ordinary Shares or
securities convertible or exchangeable into or exercisable for Ordinary Shares)
issued to suppliers or third-party service providers in connection with the
provision of goods or services pursuant to transactions with such third parties
or their Affiliates;

(viii) Ordinary Shares (or options or other rights to acquire Ordinary Shares or
securities convertible or exchangeable into or exercisable for Ordinary Shares)
issued in connection with sponsored research, collaboration, technology license,
development, manufacturing, supply, distribution, marketing or other similar
commercial agreements or strategic partnerships; or

(ix) Ordinary Shares (or options or other rights to acquire Ordinary Shares or
securities convertible or exchangeable into or exercisable for Ordinary Shares)
issued as acquisition consideration (but not in connection with a financing)
pursuant to the acquisition of another entity by Iterum or any Guarantor by
merger or the purchase of substantially all of the assets, the acquisition of
assets of another entity by Iterum or any Guarantor, or other reorganization or
to a joint venture agreement, provided that such issuances are approved by the
Board and made in compliance with the Indenture.

“Force Majeure” means any unusual event arising from causes reasonably beyond
the control of the Company or the Guarantors (or any person acting on their
behalf), which by its nature could not have been foreseen by the Company or the
Guarantors, or, if it could have been foreseen, was unavoidable, and which
causes a delay in or prevents the performance of any

 

- 2 -



--------------------------------------------------------------------------------

obligation of the Company and the Guarantors under this Agreement, including but
not limited to, acts of God, fire, war, explosions, lightning, extreme weather
conditions, power failure or surges, government shutdown, terrorism,
insurrection, civil disturbance, strikes or other labor disputes, or restraint
by court order or order of public authority or any other cause similar to the
foregoing.

“Fully Diluted Basis” means the number of Ordinary Shares outstanding or held
(as the case may be), assuming the conversion, exchange or exercise of all
securities or other instruments or rights that are convertible into or
exercisable or exchangeable for Ordinary Shares that are outstanding. For
purposes of this definition, all Notes shall be deemed exchanged on the date of
determination using the Physical Settlement (as defined in the Indenture).

“Governmental Entity” means any federal, state, local, foreign, international or
multinational entity or authority exercising executive, legislative, judicial,
regulatory, administrative or taxing functions of or pertaining to government.

“Indenture” means the indenture, dated as of the Closing Date, among the
Company, Iterum, the Subsidiary Guarantors and U.S. Bank National Association,
as trustee, under which the Notes are to be issued.

“Major Investors” means Sarissa Capital Offshore Master Fund LP, Sarissa Capital
Catapult Fund LLC and Sarissa Capital Hawkeye Fund LP, and their respective
successors.

“New Securities” means, collectively, equity securities of Iterum (including
Ordinary Shares), whether or not currently authorized, as well as rights,
options, or warrants to purchase such equity securities, or securities of any
type whatsoever that are, or may become, convertible or exchangeable into or
exercisable for such equity securities.

“Note” or “Notes” means the 6.500% Exchangeable Senior Subordinated Notes due
2025, fully and unconditionally guaranteed on an unsecured senior basis by
Iterum, issued by the Company pursuant to the Purchase Agreement.

“Ordinary Shares” means the ordinary shares, $0.01 nominal value, of Iterum.

“Principal Amount” means, for any RLN, the Principal Amount set forth in such
RLN (which shall be a Permitted Denomination (as defined in the RLN Indenture)).

“Principal Amount Multiple” means for any RLN, the product of the Principal
Amount and 100.

“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the Securities Act.

 

- 3 -



--------------------------------------------------------------------------------

“Purchasers” means (i) the Purchasers identified in the Purchase Agreement and
(ii) any permitted transferee of any Purchaser who is a subsequent holder of
Registrable Securities.

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the Securities Act, and the declaration or ordering of effectiveness of
such Registration Statement or document.

“Registration Default” shall mean, subject to the third sentence of
Section 2(a), the occurrence of any of the following: (i) the Company and the
Guarantors fail to file and/or make effective a Registration Statement covering
the resale of all of the Registrable Securities in accordance with the timing
and other requirements set forth in Section 2(a) or (ii) if a Registration
Statement filed pursuant to Section 2(a) has been declared effective and such
Registration Statement ceases to be effective or the prospectus contained
therein ceases to be usable for resales of Registrable Securities (a) for more
than sixty (60) consecutive days during the required effectiveness period or
(b) for more than one hundred twenty (120) days (whether or not consecutive) in
any 12-month period during the required effectiveness period. Notwithstanding
the foregoing, any day on which a Force Majeure has occurred or is continuing
shall not count toward the timing requirements for the filing of a Registration
Statement under clause (i) above or the calculation of the number of days in
clauses (ii)(a) and (b) above.

“Registrable Securities” means (A) in the case of a Registration Statement on
Form S-1 (i) the Notes, (ii) the Exchange Shares, (iii) the RLNs, and (iv) any
other securities issued or issuable with respect to or in exchange for the
Notes, the Exchange Shares or the RLNs, whether by merger, charter amendment or
otherwise and (B) in the case of a Registration Statement on Form S-3, the
Exchange Shares; provided that a security shall cease to be a Registrable
Security upon the earlier of (A) a sale pursuant to a Registration Statement,
and (B) such security becoming eligible for sale without restriction by a
Purchaser pursuant to Rule 144 and without the requirement to be in compliance
with Rule 144(c)(1) (or any successor thereto) promulgated under the Securities
Act.

“Registration Statement” means any registration statement of Iterum, the Company
and the Subsidiary Guarantors under the Securities Act that covers the resale of
any of the Registrable Securities pursuant to the provisions of this Agreement,
amendments and supplements to such Registration Statement, including
post-effective amendments, all exhibits and all material incorporated by
reference in such Registration Statement.

“Registration Trigger” means the later of (i) the earlier of (x) the
consummation of the Rights Offering and (y) the date that is one year following
the Closing Date and (ii) the date on which the number of unissued Ordinary
Shares that are available for issuance by Iterum, less the number of shares that
are issuable upon exercise, conversion or exchange of outstanding options,
warrants or other securities or that are reserved under any equity incentive
plan maintained by Iterum or reserved for exchange of any Notes issued pursuant
to the Rights Offering, is greater than the total number of Ordinary Shares that
are issuable upon exchange of the then-outstanding Notes that were issued to the
Purchasers pursuant to the Purchase Agreement on the Closing Date (disregarding
any limitations on exchange in Section 14.01(c) of the Indenture).

 

- 4 -



--------------------------------------------------------------------------------

“Required Purchasers” means, at any time, Purchasers holding Registrable
Securities representing more than (a) 66 2/3% of the aggregate principal amount
of Notes that constitute Registrable Securities, and (b) 66 2/3% of the
aggregate Principal Amount of RLNs that constitute Registrable Securities.

“Rights Offering” means any public offering of subscription rights to purchase
Units consisting of Notes and RLNs by Iterum and the Company to holders of
Ordinary Shares on a pro rata basis in accordance with their share ownership as
of a record date to be determined by the board of directors of Iterum or a
committee thereof. The Purchasers and their Affiliates shall not be entitled to
purchase any Units pursuant to the Rights Offering (regardless of whether or not
under Irish or other applicable law such subscription rights are required to be
offered to the Purchasers).

“RLNs” means the limited recourse royalty-linked notes issued by the Company
pursuant to the Purchase Agreement.

“RLN Indenture” means the Limited Recourse Royalty-Linked Notes Indenture, dated
as of the Closing Date, by and among the Company, Iterum, the Subsidiary
Guarantors, Iterum Holders’ Representative LLC, as Holders’ Representative, and
Computershare Trust Company, N.A., as trustee.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, including the
rules and regulations promulgated thereunder.

“Securityholder Questionnaire” has the meaning ascribed to such term in the
Purchase Agreement.

“Shareholder Approval” means such approval as may be required from time to time
by the applicable rules and regulations of the Nasdaq Stock Market (or any
successor entity) from Iterum’s shareholders with respect to the issuance of the
Units (including the Notes) in connection with the sale to the Purchasers
pursuant to the Purchase Agreement and/or the issuance of all Ordinary Shares
issuable in connection with the exchange of any Notes issued to the Purchasers
pursuant to the Purchase Agreement.

2. Registration.

(a) Registration Statement. The Company and the Guarantors shall use their best
efforts to (i) promptly prepare and file with the SEC an initial Registration
Statement on Form S-1 covering the resale of all of the Registrable Securities
within ten (10) Business Days after the Registration Trigger and make such
Registration Statement become effective with the SEC within sixty (60) days
after the Registration Trigger (or as soon as practicable thereafter), and
(ii) prepare, file and make become effective a Registration Statement on Form
S-3 for the resale of Registrable Securities to replace the initial Registration
Statement required in clause (i) prior to the time that Iterum is no longer
eligible to forward incorporate by reference into a Registration Statement on
Form S-1, provided that Iterum satisfies the eligibility requirements of Form
S-3 at such time. In the event that Iterum again becomes eligible to forward
incorporate by

 

- 5 -



--------------------------------------------------------------------------------

reference into a Registration Statement on Form S-1 at any time, Iterum shall
promptly prepare and file with the SEC a Registration Statement on Form S-1
covering the resale of any Registrable Securities that are not otherwise
registered pursuant to an effective Registration Statement within thirty
(30) Business Days of becoming eligible. For the avoidance of doubt (I) at any
time there is an effective Registration Statement on Form S-3 and Iterum is not
eligible to forward incorporate by reference on Form S-1, Iterum shall not be
obligated to prepare, file, make effective or maintain the effectiveness of a
Registration Statement on Form S-1 and (II) at any time there is an effective
Registration Statement on Form S-1 and Iterum is eligible to forward incorporate
by reference into such Registration Statement, Iterum shall not be obligated to
prepare, file, make effective or maintain the effectiveness of a Registration
Statement on Form S-3. Subject to any SEC comments, such Registration Statements
shall include the plan of distribution attached hereto as Exhibit A; provided,
however, that no Purchaser shall be named as an “underwriter” in such
Registration Statement without the Purchaser’s prior written consent. Such
Registration Statements also shall cover, to the extent allowable under the
Securities Act and the rules promulgated thereunder (including Rule 416), such
indeterminate number of additional Ordinary Shares resulting from share splits,
bonus issue of shares or similar transactions with respect to the Registrable
Securities. Such Registration Statements (and each amendment or supplement
thereto, and each request for acceleration of effectiveness thereof) shall be
provided in accordance with Section 3(c) hereof to the Purchasers prior to its
filing or other submission.

(b) Expenses. The Company, Iterum and the Subsidiary Guarantors, other than
Iterum Therapeutics International Limited, will pay all expenses associated with
each Registration Statement, including (i) filing and printing fees, (ii) the
Company’s and the Guarantors’ counsel and accounting fees and expenses,
(iii) costs associated with clearing the Registrable Securities for sale under
applicable state securities laws and listing fees, and (iv) all rating agency
fees incurred by the Company or the Guarantors (including with respect to
maintaining ratings of the Notes and/or the RLNs), but excluding discounts,
commissions, fees of underwriters, selling brokers, dealer managers or similar
securities industry professionals with respect to the Registrable Securities
being sold.

(c) Effectiveness.

(i) The Company and the Guarantors shall use their best efforts to have each
Registration Statement declared effective as soon as practicable after such
Registration Statement is filed with the SEC. The Company or a Guarantor shall
notify the Purchasers by facsimile or e-mail as promptly as practicable, and in
any event, within twenty-four (24) hours, after any Registration Statement is
declared effective and shall simultaneously provide the Purchasers with copies
of any related Prospectus to be used in connection with the sale or other
disposition of the securities covered thereby.

(ii) For not more than sixty (60) consecutive days or for a total of not more
than one hundred twenty (120) days in any twelve (12) month period, the Company
or Iterum may suspend the use of any Prospectus included in any Registration
Statement contemplated by this Section 2 in the event that the Company or Iterum
determines in good faith that such suspension is necessary to (A) delay the
disclosure of material non-public information concerning the Company or Iterum,
the disclosure of which at the time is not, in the good faith

 

- 6 -



--------------------------------------------------------------------------------

opinion of the Company or Iterum, in the best interests of the Company or
Iterum, (B) amend or supplement the affected Registration Statement or the
related Prospectus so that such Registration Statement or Prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the case of the Prospectus in light of the circumstances under which they were
made, not misleading, (C) permit the Company or Iterum to conduct a sale of
securities or other financing that is not a sale of Registrable Securities or
(D) file a replacement Registration Statement covering the resale of Registrable
Securities in connection with the expiration or anticipated expiration of an
effective Registration Statement (an “Allowed Delay”); provided that the Company
or Iterum shall promptly (a) notify each Purchaser in writing of the
commencement of an Allowed Delay, but shall not (without the prior written
consent of a Purchaser) disclose to such Purchaser any material non-public
information giving rise to an Allowed Delay, (b) advise the Purchasers in
writing to cease all sales under such Registration Statement until the end of
the Allowed Delay and (c) use best efforts to terminate an Allowed Delay as
promptly as practicable.

(d) Rule 415; Cutback. If at any time the SEC takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the Securities Act or requires any Purchaser to be
named as an “underwriter,” the Company and the Guarantors shall use their best
efforts to persuade the SEC that the offering contemplated by such Registration
Statement is a valid secondary offering and not an offering “by or on behalf of
the issuer” as defined in Rule 415 and that none of the Purchasers is an
“underwriter.” The Purchasers shall have the right to select one legal counsel
to review and oversee any registration or matters pursuant to this Section 2(d),
including participation in any meetings or discussions with the SEC regarding
the SEC’s position and to comment on any written submission made to the SEC with
respect thereto, which counsel shall be designated by the Required Purchasers.
In the event that, despite the Company’s and the Guarantors’ best efforts and
compliance with the terms of this Section 2(d), the SEC does not alter its
position, the Company and the Guarantors shall (i) remove from such Registration
Statement such portion of the Registrable Securities (the “Cut Back Securities”)
and/or (ii) agree to such restrictions and limitations on the registration and
resale of the Registrable Securities as the SEC may require to assure the
Company’s and the Guarantors’ compliance with the requirements of Rule 415
(collectively, the “SEC Restrictions”); provided, however, that the Company and
the Guarantors shall not agree to name any Purchaser as an “underwriter” in such
Registration Statement without the prior written consent of such Purchaser. Any
cut-back imposed on the Purchasers pursuant to this Section 2(d) shall be
allocated among the Purchasers on a pro rata basis and shall be applied first to
any of the Registrable Securities of such Purchaser as such Purchaser shall
designate, unless the SEC Restrictions otherwise require or provide or the
Purchasers otherwise agree. From and after such date as the Company and the
Guarantors are able to effect the registration of such Cut Back Securities, the
Company and the Guarantors shall use their best efforts to file a Registration
Statement relating to such Cut Back Securities and to have such Registration
Statement declared effective by the SEC.

 

- 7 -



--------------------------------------------------------------------------------

(e) Registration Default.

(i) If a Registration Default occurs, then (i) with respect to Registrable
Securities that constitute Notes, the interest rate on such Notes will be
increased by (A) 0.25% per annum for the first 90-day period beginning on the
day immediately following such Registration Default and (B) an additional 0.25%
per annum with respect to each subsequent 90-day period, in each case until and
including the date such Registration Default ends, up to a maximum increase of
1.00% per annum and (ii) with respect to Registrable Securities that constitute
RLNs, interest will accrue at (A) 0.25% per annum on the Principal Amount
Multiple of such RLNs for the first 90-day period beginning on the day
immediately following such Registration Default and (B) an additional 0.25% per
annum with respect to each subsequent 90-day period, in each case until and
including the date such Registration Default ends, up to a maximum of 1.00% per
annum, and such interest shall become due and payable on the first Interest
Payment Date (as such term is defined in the RLN Indenture) to occur after the
occurrence of such Registration Default, and on each Interest Payment Date
thereafter that corresponds to any Interest Measuring Period (as such term is
defined in the RLN Indenture) during which such Registration Default shall be
continuing. A Registration Default ends with respect to any security when such
security ceases to be a Registrable Security or, if earlier, (1) in the case of
a Registration Default under clause (i) of the definition thereof, when a
Registration Statement filed pursuant to Section 2(a) becomes effective or
(2) in the case of a Registration Default under clause (ii) of the definition
thereof, when such Registration Statement again becomes effective or such
Prospectus again becomes usable. If at any time more than one Registration
Default has occurred and is continuing, then, until the next date that there is
no Registration Default, the increase in interest rate provided for by this
paragraph shall apply as if there occurred a single Registration Default that
begins on the date that the earliest such Registration Default occurred and ends
on the next date that there is no Registration Default.

(ii) Without limiting the remedies available to the Purchasers, the Company and
the Guarantors acknowledge that any failure by the Company or the Guarantors to
comply with their obligations under Section 2 hereof would result in material
irreparable injury to the Purchasers for which there is no adequate remedy at
law, that it will not be possible to measure damages for such injuries precisely
and that, in the event of any such failure, the Purchasers may specifically
enforce the Company’s and the Guarantors’ obligations under this Section 2
without the need to show actual damages and without the need to post a bond or
other security.

3. Company and Guarantor Obligations. The Company and the Guarantors will use
their best efforts to effect the registration of the Registrable Securities in
accordance with the terms hereof, and pursuant thereto the Company and the
Guarantors will:

(a) subject to the third sentence in Section 2(a), use their best efforts to
cause such Registration Statement (including any additional or replacement
Registration Statement) to remain continuously effective for a period that will
terminate upon the earlier of (i) the date on which all Registrable Securities
that are covered by such Registration Statement, as amended from time to time,
and actually issued or issuable upon exchange of the Notes have been sold,
(ii) the date on which all Registrable Securities that are covered by such
Registration Statement and actually issued or issuable upon exchange of the
Notes may be sold without restriction

 

- 8 -



--------------------------------------------------------------------------------

pursuant to Rule 144 and without the requirement to be in compliance with Rule
144(c)(1) (or any successor thereto) promulgated under the Securities Act and
(iii) the date that is six years following the date the initial Registration
Statement initially becomes effective (the “Effectiveness Period”), and advise
the Purchasers promptly in writing when the Effectiveness Period has expired;

(b) use their best efforts to prepare and file with the SEC such amendments and
post-effective amendments to each such Registration Statement and the related
Prospectus as may be necessary to keep such Registration Statement effective for
the Effectiveness Period and to comply with the provisions of the Securities Act
and the Exchange Act with respect to the distribution of all of the Registrable
Securities covered thereby;

(c) provide copies to and permit any counsel designated by the Required
Purchasers to review each Registration Statement and all amendments and
supplements thereto (but excluding any documents incorporated by reference in
such Registration Statement, amendments or supplements that are available on the
SEC’s Electronic Data Gathering, Analysis, and Retrieval system (or any
successor system)) no fewer than three (3) Business Days prior to their filing
with the SEC and not file any document to which such counsel reasonably objects;

(d) furnish to each Purchaser whose Registrable Securities are included in any
Registration Statement (i) promptly after the same is prepared and filed with
the SEC, if requested by the Purchaser, one (1) copy of any Registration
Statement and any amendment thereto, each preliminary prospectus and Prospectus
and each amendment or supplement thereto, and each letter written by or on
behalf of the Company or the Guarantors to the SEC or the staff of the SEC, and
each item of correspondence from the SEC or the staff of the SEC, in each case
relating to such Registration Statement (other than any portion of any of the
foregoing which contains information for which the Company or the Guarantors
have sought confidential treatment), and (ii) such number of copies of a
Prospectus, including a preliminary prospectus, and all amendments and
supplements thereto and such other documents as each Purchaser may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such Purchaser that are covered by such Registration Statement;

(e) use commercially reasonable efforts to (i) prevent the issuance of any stop
order or other suspension of effectiveness and, (ii) if such order is issued,
obtain the withdrawal of any such order at the earliest practical moment;

(f) prior to any public offering of Registrable Securities, use commercially
reasonable efforts to register or qualify or cooperate with the Purchasers and
their counsel in connection with the registration or qualification of such
Registrable Securities for the offer and sale under the securities or blue sky
laws of such jurisdictions requested by the Purchasers and do any and all other
commercially reasonable acts or things necessary or advisable to enable the
distribution in such jurisdictions of the Registrable Securities covered by the
Registration Statement; provided, however, that the Company and the Guarantors
shall not be required in connection therewith or as a condition thereto to
(i) qualify to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 3(f), (ii) subject itself to general
taxation in any jurisdiction where it would not otherwise be so subject but for
this Section 3(f), or (iii) file a general consent to service of process in any
such jurisdiction;

 

- 9 -



--------------------------------------------------------------------------------

(g) use their best efforts to cause all Registrable Securities covered by a
Registration Statement to be listed on each securities exchange, interdealer
quotation system or other market on which similar securities issued by the
Company or Iterum are then listed;

(h) promptly notify the Purchasers, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Prospectus includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, but shall not (without the prior written consent of
a Purchaser) disclose to such Purchaser any other material non-public
information, and promptly prepare, file with the SEC and furnish to such holder
a supplement to or an amendment of such Prospectus as may be necessary so that
such Prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing;

(i) otherwise use their best efforts to comply with all applicable rules and
regulations of the SEC under the Securities Act and the Exchange Act, including,
without limitation, Rule 172 under the Securities Act, file any final
Prospectus, including any supplement or amendment thereof, with the SEC pursuant
to Rule 424 under the Securities Act, promptly inform the Purchasers in writing
if, at any time during the Effectiveness Period, Iterum does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the Purchasers are
required to deliver a Prospectus in connection with any disposition of
Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder; and make available to its security holders, as soon as reasonably
practicable, an earnings statement covering a period of at least twelve
(12) months, beginning after the effective date of each Registration Statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act, including Rule 158 promulgated thereunder;

(j) with a view to making available to the Purchasers the benefits of Rule 144
(or its successor rule) and any other rule or regulation of the SEC that may at
any time permit the Purchasers to sell securities to the public without
registration, Iterum covenants and agrees to: (i) make and keep adequate current
public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A) six months after such date as all of the
Registrable Securities may be sold without restriction by the holders thereof
pursuant to Rule 144 and without the requirement to be in compliance with Rule
144(c)(1) (or any successor thereto) promulgated under the Securities Act or any
other rule of similar effect or (B) such date as all of the Registrable
Securities shall have been resold; (ii) file with the SEC in a timely manner all
reports and other documents required of Iterum under the Exchange Act; and
(iii) furnish to each Purchaser upon request, as long as such Purchaser owns any
Registrable Securities, (A) a written statement by Iterum that it has complied
with the reporting requirements of the Exchange Act, (B) a copy of Iterum’s most
recent Annual Report on Form 10-K or Quarterly Report on Form 10-Q, and (C) such
other information as may be reasonably requested in order to avail such
Purchaser of any rule or regulation of the SEC that permits the selling of any
such Registrable Securities without registration;

 

- 10 -



--------------------------------------------------------------------------------

(k) make available at reasonable times at the Company or the Guarantors’
principal place of business or such other reasonable place for inspection by the
Purchasers, and any attorney or accountant retained by such Purchaser, all
pertinent financial and other records and pertinent corporate documents of each
of the Company and the Guarantors as may be reasonably necessary for the purpose
of review as reasonably requested by the Purchasers and cause the Company’s and
the Guarantors’ officers, directors and employees to supply within a reasonable
time period all information reasonably requested by any such Purchaser, attorney
or accountant in connection with any Registration Statement or any
post-effective amendment thereto subsequent to the filing thereof and prior to
its effectiveness, as shall be reasonably necessary for the sole purpose of
enabling such Persons to conduct an investigation within the meaning of
Section 11 of the Securities Act; provided, however, that the conduct of the
foregoing inspection shall be subject to the execution by all Persons party to
such inspection of a reasonable confidentiality and non-use undertaking in
customary form with respect to confidential and propriety information of the
Company and the Guarantors; and

(l) not later than ten (10) Business Days following the date on which
Shareholder Approval is obtained, provide a CUSIP number for all Registrable
Securities.

4. Obligations of the Purchasers.

(a) It shall be a condition precedent to the obligations of the Company and the
Guarantors to take any action pursuant to Section 2 hereof with respect to the
Registrable Securities of any Purchaser that such Purchaser furnish in writing
to the Company and the Guarantors a Securityholder Questionnaire and any other
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it, as
shall be reasonably required to effect the registration of such Registrable
Securities, and such Purchaser shall execute such documents in connection with
such registration as the Company and the Guarantors may reasonably request. At
least five (5) Business Days prior to the first anticipated filing date of any
Registration Statement, the Company or the Guarantors shall notify each
Purchaser of the information the Company and the Guarantors require from such
Purchaser if such Purchaser elects to have any of the Registrable Securities
included in such Registration Statement. A Purchaser shall provide such
information to the Company and the Guarantors at least three (3) Business Days
prior to the first anticipated filing date of such Registration Statement if
such Purchaser elects to have any of the Registrable Securities included in such
Registration Statement.

(b) Each Purchaser, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company and the Guarantors as reasonably requested by the
Company and the Guarantors in connection with the preparation and filing of a
Registration Statement hereunder, unless such Purchaser has notified the Company
and the Guarantors in writing of its election to exclude all of its Registrable
Securities from such Registration Statement.

(c) Each Purchaser agrees that, upon receipt of any notice from the Company or
the Guarantors of either (i) the commencement of an Allowed Delay pursuant to
Section 2(c)(ii) or (ii) the happening of an event pursuant to Section 3(h)
hereof, such Purchaser will immediately discontinue disposition of Registrable
Securities pursuant to any Registration

 

- 11 -



--------------------------------------------------------------------------------

Statement covering such Registrable Securities, until the Purchaser is advised
by the Company or a Guarantor that such dispositions may again be made.

(d) Each Purchaser covenants and agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it or an exemption
therefrom in connection with sales of Registrable Securities pursuant to any
Registration Statement.

5. Indemnification.

(a) Indemnification by the Company and the Guarantors. The Company and the
Guarantors, jointly and severally, will indemnify and hold harmless each
Purchaser and its officers, directors, members, employees, investment advisers
and agents, successors and assigns, and each other person, if any, who controls
such Purchaser within the meaning of the Securities Act (the “Purchaser
Indemnified Parties”), against any losses, claims, damages or liabilities, joint
or several, to which they may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon: (i) any untrue statement or
alleged untrue statement or omission or alleged omission of any material fact
contained in any Registration Statement, any preliminary Prospectus or final
Prospectus, or any amendment or supplement thereof; (ii) any violation by the
Company or a Guarantor or their agents of any rule or regulation promulgated
under the Securities Act applicable to the Company or a Guarantor or their
agents and relating to action or inaction required of the Company or a Guarantor
in connection with the performance of their obligations under this Agreement; or
(iii) any failure to register or qualify the Registrable Securities included in
any such Registration Statement in any state where the Company, a Guarantor or
their agents have affirmatively undertaken or agreed in writing that the Company
or a Guarantor, as applicable, will undertake such registration or qualification
on a Purchaser’s behalf, and will reimburse such Purchaser, and each such
Purchaser Indemnified Party for any documented, out-of-pocket legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company and the Guarantors will not be liable in any such case if and
to the extent that any such loss, claim, damage or liability arises out of or is
based upon (i) an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished by such
Purchaser or any such controlling person in writing specifically for use in such
Registration Statement or Prospectus, (ii) the use by any Purchaser of an
outdated or defective Prospectus after the Company or Iterum has notified such
Purchaser in writing that such Prospectus is outdated or defective, (iii) a
Purchaser’s failure to send or give a copy of the Prospectus or supplement (as
then amended or supplemented), if required (and not exempted) to the Persons
asserting an untrue statement or omission or alleged untrue statement or
omission at or prior to the written confirmation of the sale of Registrable
Securities, (iv) a Purchaser’s fraud or (v) the disposition of any Registrable
Securities pursuant to any Registration Statement or Prospectus covering such
Registrable Securities during an Allowed Delay.

(b) Indemnification by the Purchasers. Each Purchaser agrees, severally but not
jointly, to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, the Guarantors, their respective directors, officers, employees,
stockholders, shareholders and each person who controls the Company or a
Guarantor (within the meaning of the Securities Act)

 

- 12 -



--------------------------------------------------------------------------------

against any losses, claims, damages, liabilities and expense (including
reasonable attorney fees) resulting from any untrue statement of a material fact
or any omission of a material fact required to be stated in any Registration
Statement or Prospectus or preliminary Prospectus or amendment or supplement
thereto or necessary to make the statements therein not misleading, to the
extent, but only to the extent that such untrue statement or omission is made in
conformity with any information furnished in writing by such Purchaser to the
Company and the Guarantors specifically for inclusion in such Registration
Statement or Prospectus or amendment or supplement thereto. Except to the extent
that any such losses, claims, damages, liabilities or expenses are finally
judicially determined to have resulted from a Purchaser’s fraud, in no event
shall the liability of a Purchaser be greater in amount than the dollar amount
of the proceeds (net of all expense paid by such Purchaser in connection with
any claim relating to this Section 5 and the amount of any damages such
Purchaser has otherwise been required to pay by reason of such untrue statement
or omission) received by such Purchaser upon the sale of the Registrable
Securities included in such Registration Statement giving rise to such
indemnification obligation.

(c) Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
and (ii) permit such indemnifying party to assume the defense of such claim with
counsel reasonably satisfactory to the indemnified party; provided that any
person entitled to indemnification hereunder shall have the right to employ
separate counsel and to participate in the defense of such claim, but the fees
and expenses of such counsel shall be at the expense of such person unless
(a) the indemnifying party has agreed to pay such fees or expenses, (b) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such person or (c) in the reasonable
judgment of any such person, based upon written advice of its counsel, a
conflict of interest exists between such person and the indemnifying party with
respect to such claims (in which case, if the person notifies the indemnifying
party in writing that such person elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such claim on behalf of such person); and
provided, further, that the failure of any indemnified party to give written
notice as provided herein shall not relieve the indemnifying party of its
obligations hereunder, except to the extent that such failure to give notice
shall materially adversely affect the indemnifying party in the defense of any
such claim or litigation. It is understood that the indemnifying party shall
not, in connection with any proceeding in the same jurisdiction, be liable for
fees or expenses of more than one separate firm of attorneys at any time for all
such indemnified parties. No indemnifying party will, except with the consent of
the indemnified party, which shall not be unreasonably withheld or conditioned,
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect of such
claim or litigation.

(d) Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the Securities Act

 

- 13 -



--------------------------------------------------------------------------------

shall be entitled to contribution from any person not guilty of such fraudulent
misrepresentation. Except to the extent that any such losses, claims, damages,
liabilities or expenses are finally judicially determined to have resulted from
the applicable holder of Registrable Securities’ fraud, in no event shall the
contribution obligation of a holder of Registrable Securities be greater in
amount than the dollar amount of the proceeds (net of all expenses paid by such
holder in connection with any claim relating to this Section 5 and the amount of
any damages such holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission) received by
it upon the sale of the Registrable Securities giving rise to such contribution
obligation.

6. Pre-emptive Rights.

(a) Subject to the terms and conditions of this Section 6 and applicable
securities or blue sky laws, if Iterum proposes to offer or sell any New
Securities, Iterum shall first offer such New Securities to each Major Investor
in accordance with the terms hereof. A Major Investor shall be entitled to
apportion the right of first offer hereby granted to it in such proportions as
it deems appropriate, among (i) itself and other Major Investors, (ii) its
Affiliates and (iii) its beneficial interest holders, such as limited partners,
members or any other Person having “beneficial ownership,” as such term is
defined in Rule 13d-3 promulgated under the Exchange Act, of such Major
Investor.

(b) Iterum shall give notice (the “Offer Notice”) to each Major Investor,
stating (i) its bona fide intention to offer or sell such New Securities,
(ii) the number of such New Securities to be offered, and (iii) the price and
terms, if any, upon which it proposes to offer such New Securities.

(c) By written notification to Iterum within thirty (30) days after the Offer
Notice is delivered to a Major Investor, such Major Investor may elect to
purchase or otherwise acquire, at the price and on the terms specified in the
Offer Notice, up to that portion of such New Securities which equals the Major
Investor’s Applicable Percentage. The failure of any such Major Investor to
deliver such written notice within such time period shall be deemed an election
by such Major Investor not to exercise its purchase rights with respect to such
Offer Notice. To the extent that Iterum offers two (2) or more New Securities or
other securities in units, the Major Investors must purchase such units as a
whole and will not be given the opportunity to purchase only one of the
securities making up such unit.

(d) Iterum shall sell all applicable New Securities to electing Major Investors
on a date to be mutually determined by Iterum and the Major Investors, which
date shall be during the ten (10) day period commencing at the expiration of the
initial thirty (30) day election period; provided, however, that such ten
(10) day period shall be extended automatically if any approvals or consents of
any Governmental Entities are required to consummate the transaction and such
approvals or consents are not received within such ten (10) day period for up to
an additional one hundred twenty (120) days as long as such approvals or
consents remain outstanding and the parties are continuing to exercise
commercially reasonable efforts to obtain them.

 

- 14 -



--------------------------------------------------------------------------------

(e) Upon the expiration of the offering period described in Section 6(d), Iterum
will be free to sell, during the one hundred twenty (120) day period commencing
at the expiration of, as applicable, the initial thirty (30) day election period
following delivery of an Offer Notice (as may be extended in accordance with
Section 6(d)), any New Securities that the Major Investors have not elected to
purchase, at a sale price not less than, and on other terms no less favorable to
Iterum than, those offered to the Major Investors as set forth in the Offer
Notice, provided, that such one hundred twenty (120) day period shall be
extended automatically if any approvals or consents of any Governmental Entities
are required to consummate the transaction and such approvals or consents are
not received within such one hundred twenty (120) day period for up to an
additional one hundred twenty (120) days as long as such approvals or consents
remain outstanding and the parties are continuing to exercise commercially
reasonable efforts to obtain them. Any New Securities offered or sold by Iterum
after such one hundred twenty (120) day period (as such period may be extended
in accordance with the immediately preceding sentence) must be reoffered to the
Major Investors pursuant to this Section 6.

(f) The election by a Major Investor not to exercise its subscription rights
under this Section 6 in any one instance shall not affect its right (other than
in respect of a reduction in its Applicable Percentage) as to any subsequent
proposed issuance of New Securities under this Section 6. The provisions of this
Section 6 shall apply equally to any issuance or sale by the Company, any of the
Guarantors or any of their controlled Affiliates of equity securities that would
be deemed New Securities if issued by Iterum which, for the avoidance of doubt,
shall not include any issuance of New Securities by a wholly owned Subsidiary to
its parent or to another wholly owned Subsidiary of such parent. Subject to the
terms of this Section 6, any sale of New Securities by Iterum or any other
entity covered by the preceding sentence without first giving the Major
Investors the rights described in this Section 6 shall be null and void and of
no force and effect.

(g) Notwithstanding the terms set forth in this Section 6, if the Board
determines in good faith that Iterum must issue New Securities on an expedited
basis without prior compliance with the terms of this Section 6 in order to
avoid material harm to Iterum or any of its Affiliates (an “Expedited
Issuance”), then, subject to compliance with the terms of the immediately
following sentence, Iterum may effect and consummate such Expedited Issuance
without complying with the terms set forth in this Section 6 and shall not be
deemed to be in breach of this Section 6 as a result thereof. As promptly as
practicable following the consummation of such Expedited Issuance, Iterum and
the Major Investors shall comply with the terms of this Section 6 in respect of
the New Securities issued in such Expedited Issuance such that all Major
Investors have the opportunity to participate in such Expedited Issuance of New
Securities and be put in the same place (including in respect of the percentage
ownership of the equity securities of Iterum) they would have been had such
Expedited Issuance been effected in accordance with the terms of this Section 6.

(h) Notwithstanding the terms set forth in this Section 6, Iterum may issue New
Securities pursuant to the provisions of this Section 6(h) and without
compliance with the other provisions of this Section 6 (each such transaction or
series of related transactions, an “Excused Issuance”); provided that, in any
twelve month period, without compliance with the other provisions of this
Section 6, (A) the Company may not issue New Securities pursuant to

 

- 15 -



--------------------------------------------------------------------------------

the provisions of this Section 6(h) (other than Exempted Securities) which
exceed (in the aggregate with all other Excused Issuances during such 12 month
period) 5% of the issued and outstanding Ordinary Shares on a Fully Diluted
Basis and (B) the Company may not issue New Securities pursuant to the
provisions of this Section 6(h) (other than Exempted Securities) in exchange for
consideration (whether in cash or other property) the value of which exceeds (in
the aggregate with all other Excused Issuances during such 12 month period)
$5,000,000. Notwithstanding the foregoing, the Company may only consummate two
(2) Excused Issuances for so long as this Agreement is in effect.

(i) The provisions of this Section 6 (i) shall not apply to the issuance of
Exempted Securities and (ii) shall terminate and be of no further force or
effect as of such time that the Major Investors collectively, and together with
their Affiliates, have an Applicable Percentage of less than 10%.

7. Board Matters.

(a) For so long as the Major Investors collectively, and together with their
Affiliates, have an Applicable Percentage of at least 5%, in the case of the
following clause (i)(x) in this sentence, and 12.5%, in the case of clause
(i)(y) in this sentence: (i) promptly, and in any event no more than five
(5) Business Days following the written request of the Major Investors, Iterum
shall cause the Board to be expanded to consist of (x) nine (9) members or
(y) ten (10) members (such number being sufficient to allow the Investor
Designees to be appointed to the Board pursuant to Section 7(b)) and (ii) Iterum
shall cause the Board to consist of not more than ten (10) members without the
prior written consent of the Major Investors (which shall not be unreasonably
withheld). The obligation of Iterum to cause the Board to consist of not more
than ten (10) members as provided in the immediately preceding sentence shall
terminate and be of no further force or effect as of such time that the Major
Investors collectively, and together with their Affiliates, have an Applicable
Percentage of less than 5%.

(b) For so long as the Major Investors, collectively, and together with their
Affiliates, have an Applicable Percentage of at least 12.5%, the Major Investors
shall have the right to designate two (2) directors to the Board, and for so
long as the Major Investors, collectively, and together with their Affiliates,
continue to have an Applicable Percentage of at least 5% but less than 12.5%,
the Major Investors shall have the right to designate one (1) director to the
Board, in each case in accordance with the terms of this Section 7. Any
directors designated by the Major Investors in accordance with this Section 7
shall be referred to as “Investor Designees”. The right to designate one or more
Investor Designees shall terminate and be of no further force or effect as of
such time that the Major Investors collectively, and together with their
Affiliates, have an Applicable Percentage of less than an applicable threshold
percentage referenced in the first sentence of this Section 7(b). At any point
in which the Major Investors are entitled to designate an Investor Designee, the
Major Investors may provide written notice (a “Designation Notice”) to Iterum
naming the applicable Investor Designee(s) and demanding that the applicable
Investor Designee(s) be appointed to the Board. Subject to subsections (i) and
(j) of this Section 7, promptly, and in any event within five (5) Business Days,
following receipt of the Designation Notice, Iterum shall cause the Investor
Designees to be appointed to the Board and to be members of the class of
directors for the purposes of Article 152 of Iterum’s Constitution, which was
subject to reelection at Iterum’s most recent annual

 

- 16 -



--------------------------------------------------------------------------------

meeting of shareholders. Following the delivery of a Designation Notice and
prior to the appointment of the Investor Designees to the Board, Iterum shall
not (and shall cause its Subsidiaries not to) take or approve any action outside
of the ordinary course of business including (without limitation) in respect of
(i) strategic transactions, joint ventures and collaborations, (ii) the sale or
acquisition of assets whether by merger, consolidation or otherwise,
(iii) issuance of equity other than under employee incentive plans,
(iv) incurrence or prepayment of debt, (v) declaration or payment of any
dividend or distribution, or (vi) the initiation or suspension of any clinical
trials. With respect to any vote of the Board, each director shall have one
(1) vote and approval of all matters shall require the affirmative vote of a
majority of directors.

(c) Subject to the terms of this Section 7, from and after the date hereof,
Iterum shall take all action within its power to cause the covenants set forth
in Section 7(a) and Section 7(b) to be fulfilled in all respects including:
(i) causing the Investor Designees to be named in any proxy statement of Iterum
with respect to the election of members of their relevant class of the Board,
(ii) soliciting the votes of shareholders in respect of the Investor Designees
in the same manner and with the same level of effort as with the solicitation in
respect of other members of the Board, (iii) seeking to amend any organizational
documents of Iterum necessary to give effect to the Major Investors’ rights
hereunder as may reasonably be requested by the Major Investors and (iv) take
all actions permitted by applicable law to cause the Investor Designees to be
members of the Board (including the appointment of the Investor Designees to the
Board).

(d) Subject to clause (e) immediately below, in the event that an Investor
Designee ceases to serve on the Board for any reason (including the death,
disability or resignation of such person), the Major Investors shall be entitled
to appoint a new Investor Designee in the place of such person, and the terms of
this Section 7 shall apply equally to such replacement.

(e) In the event that the Applicable Percentage of the Major Investors (and
their Affiliates) falls below a threshold set forth in Section 7(b) such that
the Major Investors shall lose the right to designate one or more Investor
Designees, if one or more Investor Designee has been designated, the Major
Investors shall identify which of the Investor Designees shall no longer be an
Investor Designee (such person, a “Departing Designee”), and which Investor
Designee(s) (if any) will remain as such; for the avoidance of doubt, the terms
of this Section 7 shall continue to apply to any Investor Designee who is not a
Departing Designee. In the event of a Departing Designee, the Major Investors
shall cause the removal or resignation of such Departing Designee prior to the
next annual meeting of Iterum shareholders (regardless of whether the term of
the class of directors of which he or she is a part expires at such annual
meeting), and the provisions of Section 7(b) and (c) shall not apply to such
Departing Designee, and in connection therewith (x) Iterum shall not be required
to name such Departing Designee on its proxy statement or solicit votes in favor
of such Departing Designee and (y) no holder of Ordinary Shares shall be
required to cause the Ordinary Shares owned by such shareholder or its
Affiliates to be voted in favor of the reelection of such Departing Designee.

(f) The Investor Designees, in addition to all current directors, will be
required to: (i) comply with all policies, procedures, processes, codes, rules,
standards and

 

- 17 -



--------------------------------------------------------------------------------

guidelines applicable to members of the Board (including with respect to
confidentiality); and (ii) complete the Company’s standard director and officer
questionnaire and other reasonable and customary director onboarding
documentation reasonably requested by the Company in connection with the
election of Board members and applicable generally to all such Board members.

(g) As a condition to the issuance or sale of any New Securities, Iterum shall
cause any recipient of New Securities representing, together with its
Affiliates, an Applicable Percentage of 10% or more acquired from Iterum in a
private placement to execute a joinder to this Agreement or another instrument
satisfactory to the Major Investors, in each case in which such recipient of New
Securities agrees to be bound by the terms of this Section 7 and Section 5.5 of
the Purchase Agreement. As a condition to the transfer, sale, assignment or
other disposition of Ordinary Shares or securities convertible into or
exchangeable for Ordinary Shares (including the Exchange Notes) by any Purchaser
party to this Agreement other than the Wellington Entities (other than a
registered public secondary sale or a bona fide pro rata distribution to the
limited partners of such Purchasers), such Purchaser shall cause the transferee
to execute a joinder to this Agreement or another instrument satisfactory to the
Major Investors and Iterum, in each case in which such transferee agrees to be
bound by the terms of this Section 7 and Section 5.5 of the Purchase Agreement.
The provisions of this Section 7(g) shall cease to apply (x) with respect to the
agreement to be bound by Section 5.5 of the Purchase Agreement, when all
approvals described in such Section have been received, and (y) with respect to
all other provisions of this Section 7(g), when the Major Investors cease to be
entitled to designate Investor Designees in accordance with this Section 7. As a
condition to the transfer, sale, assignment or other disposition of RLNs by any
Purchaser party to this Agreement other than the Wellington Entities (other than
a registered public secondary sale or a bona fide pro rata distribution to the
limited partners of such Purchasers), such Purchaser shall cause the transferee
to execute a joinder to this Agreement or another instrument satisfactory to the
Major Investors providing the acknowledgments and agreements set forth in
Section 9(m) and (n).

(h) Subject to applicable law and listing requirements, the Investor Designees
shall be entitled to be a member of any committee of the Board (including an
executive or similar committee).

(i) Notwithstanding anything to the contrary in this Agreement, neither the
Board nor any committee of the Board shall be under any obligation to nominate
or recommend an Investor Designee if, as determined in good faith by the other
directors of the Board or any applicable committee thereof based on advice of
outside counsel, service by such nominee as a director would reasonably be
expected to violate applicable law or the rules or regulations of the primary
stock exchange or quotation system on which the Ordinary Shares are listed or
quoted. Accordingly, if such requirements are not met and/or such good faith
determination is made by the other directors of the Board or applicable
committee thereof, the Major Investors shall promptly take all appropriate
action to cause any such Investor Designee to resign from the Board, and shall,
if required, vote its voting securities in favor of removal of any Investor
Designee and any applicable meeting of shareholders.

(j) Any person designated by the Major Investors as an Investor Designee must:
(i) qualify as “independent” pursuant to Nasdaq listing standards and satisfy
the

 

- 18 -



--------------------------------------------------------------------------------

requirements of all applicable Nasdaq and SEC rules and regulations (including
all independence and other criteria required for membership of any committee of
the Board on which the Investor Designee is proposed to serve), and (ii) possess
the requisite financial and business experience to serve as a director of Iterum
(it being understood that each of the executives and investment professionals
employed by the Major Investors or their Affiliates shall be deemed to possess
such experience). If the Board and all applicable committees of the Board
reasonably determine that an Investor Designee satisfies the criteria in the
foregoing sentence, the Board shall nominate and appoint such Investor Designee
to the Board.

(k) For so long as the Major Investors, collectively, and together with their
Affiliates, have the Applicable Percentages set forth in Section 7(b), in the
event that any institutional shareholder of Iterum has appointed or designated a
person to serve on the board of directors or similar governing body of any
Subsidiary of Iterum (a “Subsidiary Board”), the Major Investors shall be
entitled to designate a number of Investor Designees to the Subsidiary Board
equal to the greater of (x) one Investor Designee or (y) such other number of
Investor Designees such that the proportionate representation of Investor
Designees on such Subsidiary Board approximates, as closely as possible, the
proportionate representation of Investor Designees on the Board.

(l) Commencing upon the delivery of a Designation Notice, each of the Purchasers
other than the Wellington Entities covenants and agrees solely with Iterum that
such Purchaser shall, cause the voting of all such Ordinary Shares or other
outstanding voting equity securities owned (whether beneficially or of record)
by them or otherwise available to be voted by them or any of their Affiliates
from time to time (whether at any annual or extraordinary general meeting of the
shareholders, by written consent or otherwise), in favor of the election of the
Investor Designees to the Board and against any proposal to remove such Investor
Designees. Notwithstanding any other provision in this Agreement (but without
limiting the obligations of Iterum under this Section 7), if the agreement of
any Purchaser to vote or cause to be voted Ordinary Shares or other equity
securities in favor of the election of an Investor Designee pursuant to this
Section 7 would be deemed to cause the offering of Notes to Purchasers to
constitute a change of control in violation of applicable Nasdaq, SEC or other
rules, or otherwise violate applicable Nasdaq, SEC or other rules, such
agreement shall not be deemed effective until such time as such violation ceases
to exist.

8. Confidentiality. Each Purchaser agrees that such Purchaser will keep
confidential and will not disclose or divulge any confidential information
obtained from the Company pursuant to the terms of this Agreement (including
notice of the Company’s intention to file a registration statement), unless such
confidential information (a) is known or becomes known to the public in general
(other than as a result of a breach of this Section 8 by such Purchaser), (b) is
or has been independently developed or conceived by such Purchaser without use
of the Company’s confidential information, or (c) is or has been made known or
disclosed to such Purchaser by a third party without a breach of any obligation
of confidentiality such third party may have to the Company; provided, however,
that a Purchaser may disclose confidential information (i) to its attorneys,
accountants, consultants and other professionals to the extent necessary to
obtain their services in connection with matters related to the Company; (ii) to
any prospective purchaser of any Registrable Securities from such Purchaser, if
such prospective purchaser agrees to be bound by the provisions of this
Section 8; (iii) to any Affiliate or its or

 

- 19 -



--------------------------------------------------------------------------------

their general or limited partners, members, stockholders, employees, officers or
directors, in the ordinary course of business, provided that such Purchaser
informs such person that such information is confidential and directs such
person to maintain the confidentiality of such information; or (iv) as may
otherwise be required by law, regulation, rule, court order, arbitration order
or subpoena, provided that such Purchaser promptly notifies the Company of such
disclosure and takes reasonable steps to minimize the extent of any such
required disclosure. Each Purchaser acknowledges and agrees that the securities
laws of the United States and other jurisdictions contain prohibitions on the
trading in the securities of Iterum while in possession of material nonpublic
information regarding Iterum, and agrees to comply with such restrictions.

9. Miscellaneous.

(a) Amendments and Waivers. This Agreement (other than Sections 6 and 7) may be
amended only by a writing signed by the Company, the Guarantors and the Required
Purchasers. Other than with respect to Sections 6 and 7, the Company and the
Guarantors may take any action herein prohibited, or omit to perform any act
herein required to be performed by it, only if the Company and the Guarantors
shall have obtained the written consent to such amendment, action or omission to
act of the Required Purchasers. Any amendment to Sections 6 or 7, or the defined
terms used therein, shall be made by a writing signed by the Company, the
Guarantors and the Major Investors; provided that consent of a Purchaser is
required in the event that any such amendment would adversely affect the rights
of such Purchaser in a material and disproportionate manner relative to the
Major Investors or relative to other Purchasers hereunder. The Company and the
Guarantors may take any action prohibited by Section 6 or 7, or omit to perform
any act required by Section 6 or 7 to be performed by it, only if the Company
and the Guarantors shall have obtained the written consent to such amendment,
action or omission to act of the Major Investors.

(b) Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 6.1 of the Purchase Agreement.

(c) Assignments and Transfers by Purchasers. The provisions of this Agreement
shall be binding upon and inure to the benefit of the Purchasers and their
respective successors and assigns. A Purchaser may transfer or assign, in whole
or from time to time in part, to one or more persons its rights hereunder in
connection with the transfer of Registrable Securities by such Purchaser to such
person, provided that such Purchaser complies with all laws applicable thereto
and the provisions of the Purchase Agreement, the Indenture, the Notes, the RLN
Indenture and the RLNs and provides written notice of assignment to the Major
Investors, the Company and the Guarantors prior to such assignment being
effected, and such transferee agrees in writing and as a condition to the
receipt of Registrable Securities to be bound by all of the provisions contained
herein.

(d) Assignments and Transfers by the Company. This Agreement may not be assigned
by the Company or the Guarantors (whether by operation of law or otherwise)
without the prior written consent of the Required Purchasers, which must include
the Major Investors for so long as the Major Investors (collectively and
together with their Affiliates) own at least 10% of the outstanding Notes and at
least 10% of the outstanding RLNs; provided, however, that in the event that the
Company or a Guarantor is a party to a merger, consolidation, share exchange

 

- 20 -



--------------------------------------------------------------------------------

or similar business combination transaction in which the Ordinary Shares are
converted into the equity securities of another Person, from and after the
effective time of such transaction, such Person shall, by virtue of such
transaction, be deemed to have assumed the obligations of the Company or such
Guarantor, as applicable, hereunder, and the term “Company”, “Iterum”,
“Subsidiary Guarantor(s)” or “Guarantor(s)”, as applicable, shall be deemed to
refer to such Person and the term “Registrable Securities” shall be deemed to
include the securities received by the Purchasers in connection with such
transaction unless such securities are otherwise freely tradable by the
Purchasers after giving effect to such transaction.

(e) Benefits of the Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

(f) Counterparts. This Agreement may be executed in several counterparts, and by
each Party on separate counterparts, each of which and any photocopies or other
electronic transmission (including by PDF) thereof shall be deemed an original,
but all of which together shall constitute one and the same agreement.

(g) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

(h) Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

(i) Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

(j) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

(k) Specific Performance. Without limiting remedies that may be available at law
or in equity, and without limiting Section 2(e)(ii), the parties acknowledge
that any failure

 

- 21 -



--------------------------------------------------------------------------------

by any party to comply with their obligations under Section 6 or Section 7
hereof would result in material irreparable injury to the Major Investors for
which there is no adequate remedy at law, that it will not be possible to
measure damages for such injuries precisely and that, in the event of any such
failure, the Major Investors may specifically enforce the parties’ obligations
under Section 6 or Section 7 without the need to show actual damages and without
the need to post a bond or other security.

(l) Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by and construed in accordance with the internal laws of the
State of New York without regard to the choice of law principles thereof. Each
Party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a Party hereto or its respective Affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York. Each Party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or other proceeding, any
claim that it is not personally subject to the jurisdiction of any such court,
that such suit, action or proceeding is improper or is an inconvenient venue for
such proceeding. Each Party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or other
proceeding by mailing a copy thereof via registered or certified United States
mail or overnight delivery (with evidence of delivery) to such Party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. THE PARTIES HEREBY WAIVE
ALL RIGHTS TO A TRIAL BY JURY.

(m) Standstill. Each of the Purchasers covenants and agrees, that in the event
that one or more Purchasers are, or are deemed to be, ‘acting in concert’
(within the meaning of the Irish Takeover Rules), at any time in the future when
the aggregate holding of the parties acting in concert exceeds 30% of the share
capital of Iterum, no such Purchaser shall acquire shares in Iterum or the
Company in circumstances which would trigger a requirement for a mandatory offer
under the Irish Takeover Rules and such Purchasers shall enter into a customary
standstill agreement with customary terms, conditions and indemnities giving
further effect to provisions of this Section 9(m).

(n) Acknowledgement of Holder Representative. Each Purchaser hereby expressly
acknowledges and agrees to the appointment of the Holders’ Representative, the
rights provided thereto, and the obligations of the Purchasers in connection
therewith (including the obligations of the Purchasers to indemnify and hold the
Holders’ Representative harmless) pursuant to RLN Indenture.

[remainder of page intentionally left blank]

 

- 22 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

COMPANY: ITERUM THERAPEUTICS BERMUDA LIMITED

By:  

     

Name: Title:

ITERUM: ITERUM THERAPEUTICS PLC

By:  

     

Name: Title:

SUBSIDIARY GUARANTOR:

ITERUM THERAPEUTICS

INTERNATIONAL LIMITED

By:  

     

Name:

Title: SUBSIDIARY GUARANTOR: ITERUM THERAPEUTICS US LIMITED

By:  

     

Name: Title:



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTOR: ITERUM THERAPEUTICS US HOLDING LIMITED

By:  

     

Name: Title:

PURCHASERS: ADVENT LIFE SCIENCES LLP

By:  

     

Name: Title:

ADVENT LIFE SCIENCES FUND II LP By: Advent Life Sciences LLP, its General
Partner

By:  

 

Name: Title:

ARIX BIOSCIENCE HOLDINGS LIMITED

By:  

     

Name: Title:

CANAAN X L.P. By: Canaan Partners X LLC, its general partner

By:  

     

Name:

Title:



--------------------------------------------------------------------------------

FRAZIER HEALTHCARE VII, L.P. By: FHM VII, LP, its general partner By: FHM VII,
LLC, its general partner

By:  

     

Name: Title:

FRAZIER HEALTHCARE VII-A, L.P. By: FHM VII, LP, its general partner By: FHM VII,
LLC, its general partner

By:  

     

Name: Title:

NEW LEAF VENTURES III, L.P. By: New Leaf Venture Associates III, L.P. Its:
General Partner By: New Leaf Venture Management III, L.L.C. Its: General Partner

By:  

     

Name: Title:

NEW LEAF BIOPHARMA OPPORTUNITIES II, L.P. By: New Leaf BPO Associates II, L.P.
Its: General Partner By: New Leaf BPO Management II, L.L.C. Its: General Partner

By:  

     

Name: Title:

 



--------------------------------------------------------------------------------

SOFINNOVA VENTURE PARTNERS IX, L.P. By: Sofinnova Management IX, L.L.C.
       its General Partner

By:  

     

Name: Title:

DOMAIN PARTNERS IX, L.P. By: One Palmer Square Associates IX, L.L.C.

By:  

     

Name: Title:

PIVOTAL BIOVENTURE PARTNERS FUND I, LP By: Pivotal bioVenture Partners Fund I
GP, LP By: Pivotal bioVenture Partners Fund I GP U.G.P., Ltd.

By:  

     

Name: Title:



--------------------------------------------------------------------------------

SALTHILL INVESTORS (BERMUDA) L.P.

By: Wellington Management Company LLP,

       as investment adviser

By:  

     

Name: Title:

SALTHILL PARTNERS, L.P.

By: Wellington Management Company LLP,

       as investment adviser

By:  

     

Name: Title:

SARISSA CAPITAL OFFSHORE MASTER FUND LP

By:  

     

Name: Title:

SARISSA CAPITAL CATAPULT FUND LLC

By:  

     

Name: Title:

SARISSA CAPITAL HAWKEYE FUND LP

By:  

     

Name: Title:



--------------------------------------------------------------------------------

RA CAPITAL HEALTHCARE FUND, L.P. By: RA Capital Healthcare Fund GP, LLC Its
General Partner

By:  

     

Name: Title:

BLACKWELL PARTNERS LLC – SERIES A

By:  

     

Name: Title:

By:  

     

Name: Title:

2B LLC By: SilverArc Capital Management, LLC acting as Investment manager.

By:  

     

Name: Title:

683 CAPITAL PARTNERS, LP

By:  

     

Name: Title:



--------------------------------------------------------------------------------

CVI INVESTMENTS, INC. By: Heights Capital Management, Inc., its authorized
signatory

By:  

   

Name: Title:

EMPERY MASTER ONSHORE, LLC By: Empery Asset Management LP, its authorized agent

By:  

     

Name: Title:

EMPERY TAX EFFICIENT, LP By: Empery Asset Management LP, its authorized agent

By:  

     

Name: Title:

EMPERY TAX EFFICIENT II, LP By: Empery Asset Management LP, its authorized agent

By:  

     

Name: Title:



--------------------------------------------------------------------------------

NORTH SOUND TRADING, LP

By:  

     

Name: Title:

LINCOLN PARK CAPITAL FUND, LLC By: Lincoln Park Capital, LLC By: Rockledge
Capital Corporation

By:  

     

Name: Title:

S.H.N FINANCIAL INVESTMENTS LTD

By:  

     

Name: Title:

SABBY VOLATILITY WARRANT MASTER FUND, LTD.

By:  

     

Name: Title:

SILVERARC CAPITAL ALPHA FUND I, L.P. By: SilverArc Capital Management, LLC
acting as Investment manager.

By:  

     

Name: Title:



--------------------------------------------------------------------------------

SILVERARC CAPITAL ALPHA FUND II, L.P. By: SilverArc Capital Management, LLC
acting as Investment manager.

By:  

     

Name: Title:

GARY D. COHN

By:  

     

Name: Gary D. Cohn



--------------------------------------------------------------------------------

EXHIBIT A

Plan of Distribution